ORDER
Respondent SAMUEL ASBELL, of CAMDEN, having voluntarily withdrawn from the practice of law pending a determination of his medical fitness to practice law and pending the Court’s determination of an application by the Office of Attorney Ethics for his temporary suspension from the practice of law; and
The Court having issued an Order to Show Cause why respondent should not be temporarily suspended from the practice of law pursuant to Rule 1:20-6(b)(1) or Rule 1:20-5(b);
And the Court having heard the argument of counsel and having withheld action on the application pending the receipt of supplemental briefing by the parties and medical reports, which briefs and reports have now been submitted;
And the Court having duly considered the record before it;
And it appearing that application of Rule 1:20-4(g) requires the imposition of restrictions on respondent’s practice of law;
It is ORDERED that the petition for a temporary suspension from the practice of law is denied; provided, however, that the following conditions shall be imposed pending the disposition of the ethics proceedings against SAMUEL ASBELL and until further Order of the Court:
1. Respondent shall not engage in the practice of law that involves any public office, or position, for profit; and
2. Respondent’s private practice of law shall be subject to appropriate conditions approved by the Office of Attorney Ethics, including, but not limited to, a proctorship pursuant to Administrative Guideline Number 28; and it is further
*547ORDERED that the Office of Attorney Ethics and the Disciplinary Review Board shall accelerate the processing of the within ethics proceedings.